Ford, Judge:
The merchandise covered by the above protest consists of certain cylinders which were entered at the rate of 14 per centum ad valorem under the provisions of item 674.53, Tariff Schedules of the United States, as parts of woodworking machine tools.
Plaintiff contends the involved cylinders are in fact dutiable at only 10 per centum ad valorem under the provisions of item 678.50 as parts of machines, not specially provided for.
Liquidation of the entry was indicated as “No ChaNGe”. The report of the district director on the protest indicated classification under item 674.53. The red ink notation on the invoice indicates a rate reduction and an advisory classification under said item 678.50, supra.
Counsel for defendant agrees the indication of “No ChaNGe” on the consumption entry and the report of the district director of the protest to be in error. It was further conceded that classification was made under the provisions of item 678.50, supra.
Accepting these facts we hold the involved cylinders to foe properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 678.50 as claimed.
Judgment will be entered accordingly.